On Application por Rehearing.
Counsel for the cast defendant complains that we have not passed on one question raised by them, viz: “ That its capital stock is exempt from taxation.”
The claim rests on the provision of Section 2 of the charter of the New Orleans, Jackson and Great Northern Railroad Company, passed in 1853, in these words: “ The capital stock of said corporation shall be exempt from taxation, and its works, fixtures, etc., shall be exempt from taxation for ten years after the completion of the road within this State.” Considered verbatim et punotuatim, a strong argument might be made to exclude the exemption of the capital stock from the limitation of ten years; but the question would still remain doubtful and that alone would be sufficient to repel the claim under the doctrines announced in the Carrollton Railroad case. N. O. & Carrollton R. R. vs. New Orleans, 34 Ann. 429. See specially pp. 440, 441 and 447.
If this answer were not in itself sufficient, it might be readily shown that the Act 42 of 1874 did not, under any view, have effect to exempt the capital stock of the defendant corporation from taxation.
*50On other points, we will add that counsel do their own powers of lucid statement and our faculties of comprehension equal injustice in reproaching us with having “mistaken the grounds” upon which they claim the illegality of the assessment. We understood the grounds thoroughly, considered them carefully, and adhere to the conviction that we have disposed of them correctly.
We take pleasure in recognizing the thoroughness and ability with ■which they have presented their client’s case, and they may rest content in the consciousness that they have done all that any counsel could llave done in its behalf.
Rehearing refused.